Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 5/31/2022.
Claim 9 is cancelled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expansion device in claims 1-9, although not specifically recited as a specific component in the specification; one having ordinary skill in the art would recognize in the drawing that the components labeled as expansion devices (A30, A30’) are valves, and as such this limitation is understood to be expansion valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US PG Pub 20110265511), hereinafter referred to as Fischer and further in view of Byfield (US PG Pub 20140053599), hereinafter referred to as Byfield and further in view of Seitter et al. (US PG Pub 20160061517), hereinafter referred to as Seitter and Hillenburg et al. (US PG Pub 20210372116), hereinafter referred to as Hillenburg and Gibbon (US PG Pub 20060260357), hereinafter referred to as Gibbon.

With respect to claim 1, Fischer teaches (Figure 1) a system for liquefying a hydrocarbons stream, comprising: 
a first heat exchange section (E1 and associated lines), comprising:
a. a first pre-cooling circuit comprising a hydrocarbons stream feed stream inlet, and a feed stream outlet (feed stream of natural gas 1 enters E1 and leaves E1 as a partly liquefied stream into F, paragraphs 26-27), 
b. a plurality of pre-cooling refrigerant circuits for pre-cooling a feed stream through the circulation of an expanded refrigerant stream, the plurality of pre-cooling refrigerant circuits each comprising an inlet and an outlet (see annotated Figure 1 below, where a separate refrigeration circuit is formed by the separation of the refrigerant into the separate expanders, thus there are three overall cycles each beginning at the outlet of the respective expanders and ending at the inlet of the compressor); 
at least precooling one expansion circuit, comprising: a
a. a precooling expansion device (see annotated figure, which can be seen to have 3 expansion devices in the pre-cooling circuit in the form of valves),
b. a precooling expansion circuit inlet to receive the compressed refrigerant stream (the inlet of the expansion device), and
c. an a precooling expansion circuit outlet connected to the inlet of the corresponding pre-cooling refrigerant circuit in order to transfer to it the expanded first refrigerant stream expanded by the expansion device (as shown in the annotated figure, there are three expansion devices each of which can be considered the at least one expansion device forming the expansion circuit between the inlet of the expansion device and the inlet of the compressor such that the outlet of the expansion device enters the inlet of the circuit as it enters the heat exchanger)
a section heat exchange section comprising: 
a liquefaction exchanger (E2, paragraph 28) comprising:
a. a liquefaction circuit comprising a hydrocarbons stream feed inlet, and an outlet for a feed stream in the form of a flow of liquefied hydrocarbons (gas phase of natural gas is sent to E2 for liquefaction, paragraph 29, thus the inlet to E2 would be the inlet and the outlet of E2 is the outlet of the liquefaction circuit),
b.. a liquefaction refrigerant circuit for liquefying the feed stream through the circulation of an expanded second stream, the liquefaction refrigerant circuit comprising an inlet and an outlet for the expanded mixed-refrigerant stream (the circuit begins at the outlet of the expansion device of the liquefaction circuit and ends at the intel of the first compressor of the liquefaction circuit),
a liquefaction expansion circuit, comprising: 
a. a liquefaction expansion device (see annotated figure 1 for liquefaction expansion device, which can be seen to be valves)
b. an liquefaction expansion circuit inlet to receive a compressed second refrigerant stream (inlet of expansion device), and 
c. an liquefaction expansion outlet, connected to the inlet of the liquefaction refrigerant circuit in order to transfer to it the second refrigerant stream expanded by the expansion device (the outlet is the inlet of liquefaction circuit).

Fischer does not teach the first heat exchange section and the second heat exchange section are a first and second module.

Byfield teaches that when an LNG production system can be comprise of individual modules where there is a module for pre-cooling and a module for liquefaction (paragraphs 101-105) which allows the individual modules to be assembled at a construction location and then transported to the construction location (paragraph 15).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Byfield constructed the first heat exchange section s one module and the second heat exchange section as a second module since it has been shown that combining prior art elements to yield predictable results is obvious whereby construction the two heat exchange sections as modules would allow them to be constructed at a separate location from the production location (where they are used) which would allow them to be constructed and shipped as a partially completed component of the plant as opposed to requiring construction at the site of use which is a more efficient and cost effective through the use of modularization.

Fischer does not teach the first and second heat refrigerant are mixed refrigerants.

Seitter teaches that in a natural gas liquefaction system both the first refrigerant lop and the second refrigerant loop are mixed refrigerant (abstract). 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Seitter have had both the refrigerants of Fischer to have been mixed refrigerants since it has been shown that combining prior art elements to yield predictable results is obvious whereby the specific refrigerant choice would have been one that is known in the art to be suitable for pre-cooling and liquefaction of natural gas which can be shown by Seitter to be two mixed refrigerant cycles.

Fischer does not teach each heat exchange module comprises walls for thermally insulating.

Gibbon teaches that heat exchange modules in a cryogenic system have associated insulation (paragraphs 23-24) (which would be understood to be walls of as in order to provide said insulation it would have to surround the heat exchanger components).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gibbon to have when using modules in Fischer as modified to have surrounded the components of the modules with insulation as part of the module in order to prevent unwanted heat ingress into the system.


Fischer does not teach each module has a framework that allows the heat-exchange module to be transported and secured, and allows the first heat-exchange module to be stacked on top of the second heat-exchange module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hillenburg to have when using a modular system such as that taught by Fischer as modified to have provide frames which allow the modules to be transported and secured such that the first heat exchange module is stacked on top of the second heat exchange module since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the frames allows the modules to be safely transported and to be securely connected together when in use.  Further, with the two heat exchange modules there are a finite number of configurations (first on top of second, second on top of first, next to each other, or not connected at all) and thus it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the first module on top of the second since it has been shown that choosing from a finite number of identified predictable solutions with a reasonable expectation of success is obvious and thus providing the first on top of the other would allow the fluid streams to easily pass from one to the other during operation as the two modules work together.




    PNG
    media_image1.png
    506
    725
    media_image1.png
    Greyscale

Annotated Figure 1 of Fischer




With respect to claim 3, Fischer teaches a first pre-cooling compression set comprising a first compressor comprising an outlet coupled to the first heat-exchange module and one inlet per pre-cooling refrigerant circuit, each coupled to the outlet of the (as seen in the annotated figure the compressor of the pre-cooling circuit has three inlets, one for each circuit), 
a second liquefaction compression set comprising a second compressor comprising an outlet coupled to the second heat-exchange module and an inlet coupled to the outlet of the liquefaction refrigerant circuit (as seen in the figure the liquefaction compression component have a second compressor with an inlet coupled to the outlet of the liquefaction refrigeration circuit).

Fischer as modified does not teach the first and second compressor sets are a module.

Byfield teaches that the first and second compressor sets are also formed in modules like the pre-cooling and liquefaction modules (paragraph 101).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Byfield constructed the pre-cooling compression set as a first compressor and the liquefaction compressor set as a second module since it has been shown that combining prior art elements to yield predictable results is obvious whereby construction the compressor sections as modules would allow them to be constructed at a separate location from the production location (where they are used) which would allow them to be constructed and shipped as a partially completed component of the plant as opposed to requiring construction at the site of use which is a more efficient and cost effective through the use of modularization.


Fischer as modified does not teach each compression module comprising a framework for transporting module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hillenburg to have when using a modular system such as that taught by Fischer as modified to have provide frames which allow the modules to be transported and secured such that the two modules could be stacked and secured together as desired obvious whereby providing the frames allows the modules to be safely transported and to be securely connected together when in use and enabling them to be stacked which allows control over the configuration and footprint of the facility they are used in.


With respect to claim 4, Fischer as modified teaches system according to Claim 3, further comprising: a first cooler comprising an inlet coupled to the first pre-cooling compressor and an outlet to be coupled to the pre-cooling exchanger (see annotated figure 1 of Fischer there is a first cooler), - a second cooler comprising an inlet coupled to the second compressor and an outlet to be coupled to the second liquefaction exchanger (see annotated Figure 2 of Fischer).

With respect to claim 5, Fischer as modified teaches wherein the pre-cooling exchanger and the liquefaction exchanger each further comprise a first cooling circuit for cooling the corresponding compressed mixed-refrigerant stream (as seen in the figure both refrigerants first pass into E1 and E2 respectively where they would be cooled before leaving the E1 and E2 respectively where they are expanded and used for cooling, as would be understood by one having ordinary skill in the art based on the configuration as shown), comprising an inlet to be coupled to an outlet of a compressor (the outlet of the respective compressors forms the stream sent to the inlet of E1 and E2 for the respective refrigerants) and one outlet per expansion circuit of the corresponding heat-exchange module, each coupled to an inlet of the corresponding expansion device (the outlet of each individual cooling circuit is fed to the respective one of four expansion devices).

With respect to claim 6, Fischer as modified teaches wherein the pre-cooling exchanger further comprises a second precooling cooling circuit for cooling the compressed second mixed-refrigerant stream, comprising an inlet to receive the compressed second mixed-refrigerant stream and an outlet coupled to the inlet of the expansion circuit of the second heat-exchange module (the liquefaction refrigerant first enters E1 where it would be cooled which is the inlet and ultimately the outlet of E1 which is the outlet is connected to the inlet of the expansion circuit of the second heat-exchange module via the E2).

With respect to claim 8, Fischer as modified teaches wherein the first heat-exchange module is mounted on top of the second heat exchange module (as modified in claim 1 this is the configuration).



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/Byfield/Seitter/Hillenburg and further in view of Kobayashi et al. (US PG Pub 20200116426), hereinafter referred to as Kobayashi. 


With respect to claim 2, Fischer as modified not teaches a first phase separator set for the expanded first pre-cooling mixed refrigerant stream comprising a first phase separator per pre-cooling refrigerant circuit, each comprising: 
an first phase separator inlet connected to an outlet of the corresponding pre-cooling refrigerant circuit, and a first phase separator gas-outlet connected to a first compressor an connected to an outlet of the corresponding pre-cooling refrigerant circuit a gas-phase outlet to be connected to a compressor (although not labeled in the specification of Fischer it can be seen as would be recognized by one having ordinary skill in the art that between the outlet of each cooling circuit from E1 is passed to a phase separator labeled in the annotated figure 1 in the form of a knockout drum, which would be used to remove any lingering liquid in the refrigerant such that gas would be passed to the compressor but not liquid), a second phase-separator set comprising at least one second phase separator for the expanded liquefaction mixed-refrigerant stream, the a at least one second phase separator phase separator comprising: at least one second phase separator inlet connected to an outlet of the liquefaction refrigerant circuit, at least one second phase separator gas-phase outlet to be connected to a compressor (although not labeled in the specification of Fischer it can be seen as would be recognized by one having ordinary skill in the art that between the outlet of the liquefaction circuit from E2 is passed to a phase separator labeled in the annotated figure 1 in the form of a knockout drum, which would be used to remove any lingering liquid in the refrigerant such that gas would be passed to the compressor but not liquid).

Fischer as modified does not teach each separator set is a module.

Kobayashi teaches compressor facilities (also called modules, paragraph 3) can be formed as modularized components which include phase separators (59) upstream of the compressors, with separator facilities (65/66) for each compressor/separator set (paragraph 49).

Therefore it would have been obvious to have included each of the phase separators of Fischer as modified as part of modules (one for the pre-cooling set, one for the liquefaction set) along with the compressors of each set based on the teaching of Kobayashi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the two phase separator modules would allow for the modules constructed and transported as a partially completed component of the plant as opposed to requiring construction at the site of use which is a more efficient way of producing the facilities (paragraph 3 of Kobayashi). Although referred to as compressor modules by Kobayashi as they include the phase separators, they can be considered phase separator modules as well.

Fischer as modified does not teach wherein each separator module can be stacked and comprises at least a framework to allow it to be transported, secured, and stacked on top of or underneath another separator module.

Hillenburg teaches that when using a modular system that the modular system is provided with a framework such that two modules can be stacked horizontally or vertically in the system and the number of modules which can be stacked together is based on the desired use (paragraphs 35-36).  Further the modules are designed to be shipped or transported (abstract) with structural frames (paragraph 13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hillenburg to have when using a modular system such as that taught by Fischer as modified to have provide frames which allow the modules to be transported and secured such that the two modules could be stacked and secured together as desired obvious whereby providing the frames allows the modules to be safely transported and to be securely connected together when in use and enabling them to be stacked which allows control over the configuration and footprint of the facility they are used in.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer/Byfield/Seitter/Hillenburg and further in view of Ducote et al. (US PG Pub 20190323769).

With respect to claim 7, Fischer as modified does not teach wherein each expansion circuit comprises a phase separator comprising an inlet coupled to the outlet of the corresponding expansion device, a first, gas-phase, outlet and a second, liquid-phase, outlet, each coupled to the inlet of the corresponding pre-cooling circuit.

Ducote teaches that at the outlet of a valve (129/162/144) for a mixed phase refrigerant is a separator (131, 164, 146) which allows the flashed (expanded) refrigerant to be separator into gaseous and liquid refrigerant which are each directed to the heat exchanger (paragraphs 33-37).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ducote provided separators at the outlet of each expansion device in Fischer as modified which separates the expanded refrigerant into gas and liquid refrigerant since it has been shown that combining prior art element to yield predicable results is obvious whereby providing the separators allows for greater control of the heat exchange process by being able to individually direct and control the liquid and gas parts of the expanded refrigerant.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 

Applicant argues that The use of Hillenburg and Gibbon require impressible hindsight because “one having ordinary skill in the art would not think to combine all these disparate patents to find the instant invention obvious” without impermissible hindsight because “there is no way for the skilled artisan looking at Fischer, which should be noted is a method patent and does not describe or define any physical properties of any equipment that may be configured to perform these methods and know whether or not the concepts of Hillenburg may or may not even apply to such equipment”.  This is not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, no such hindsight exist.  It can actually be seen that applicant’s argument provide support of the rejection.  Fischer provides a general system and operation for a liquefaction system but does not provide the type of structural configuration that might be present in such a system, and as such one having ordinary skill in the art would consider looking at known system configurations to consider how a system such as Fischer would be constructed. Further, applicant has not even fully addressed the rejection as they are attempting a piecemeal analysis of the rejection not considering the rejection as a whole, which also counters applicant’s arguments of impermissible hindsight.  Applicant does not argue that the modification by Byfield is non-obvious.  When modified by Byfield, it can be shown to be obvious for the system of Fischer to have been in a modular configuration.  Hillenburg shows that it is known to provide framework to allow modules to be stacked to make them transportable and would as such not provide impermissible hindsight of such a teaching but would be readily understood to provide an old and well known teaching relevant to Fischer as modified. Further, Gibbon is shown to merely teach what can be considered a universal teaching to any cryogenic system of the benefit of having insulation in a module (or insulation in any cryogenic system) not just a relevant teaching to air separation but to natural gas liquefaction or any cryogenic technology, as it is not the system that is important, but the system temperatures of operation, which would be of similar range in air separation and liquefaction of natural gas.  

Applicant’s remaining arguments are moot as the rejection of claim 1 is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763